Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 1 of 63




EXHIBIT 22
   Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 2 of 63




                            UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA




INDEPENDENT LIVING RESOURCE                      Case No. 3:19-cv-01438
CENTER SAN FRANCISCO, et al.

        Plaintiffs,

        v.

LYFT, Inc.

        Defendant.




                             EXPERT REPORT OF

                            MARC RYSMAN, PH.D.



                                 July 31, 2020




                                 HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
            Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 3 of 63




                                                      TABLE OF CONTENTS


I.     Introduction ................................................................................................................................1
       A. Qualifications .....................................................................................................................1
       B. Assignment .........................................................................................................................2
       C. Organization of Report .......................................................................................................2

II.    Summary of Opinions ................................................................................................................3

III.   The Economics of platform Industries .......................................................................................4
       A. Ridesharing Platforms Exhibit Network Effects ................................................................5
       B. Ridesharing Platforms exhibit Economies of Density........................................................6

IV.    Empirics of the Lyft Platform ....................................................................................................8
       A. Areas with Many Rides Requested Have Low Waiting Times ........................................10
       B. Population Density is an Important Determinant of Rides and Wait Times ....................13
       C. In Order to Average Five Minute Wait Times, the Lyft Platform Requires a High
          Level of Activity...............................................................................................................19
       D. Achieving Five-Minute Wait Times Requires an Unrealistic Increase in Access
          Mode Activity...................................................................................................................22
       E.     Analysis of Unmatched Ride Requests Further Corroborates the Importance of Scale
              in the Lyft Platform ..........................................................................................................23

V.     Target Waiting Times imply an Unrealistic Number of WAVs on the Lyft Platform ............28
       A. There Are Not Enough WAVs to Accommodate the Necessary Increase in Access
          Mode to reduce Waiting Times ........................................................................................28
       B. The Economics of WAVs Makes it Even Less Likely to Meet the Necessary level of
          WAV Participation. ..........................................................................................................31
       C. Lyft Creates a Supply for Access Mode in a Different Way Than for Other Modes .......33

VI.    Conclusion ...............................................................................................................................34




                                                                HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                                                          i
        Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 4 of 63




                                             LIST OF APPENDICES


Appendix A: Curriculum Vitae of Marc Rysman ........................................................................ 35

Appendix B: Prior Testimony Past Four Years ........................................................................... 47

Appendix C: Documents Relied Upon ........................................................................................ 48

Appendix D: Reproduction of Primary Figures Using Data from August and September 2019 50




                                                     HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                                             ii
           Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 5 of 63




I.    INTRODUCTION

     A.    QUALIFICATIONS

          1.   My name is Marc Rysman and I am a Professor of Economics at Boston University,
               where I teach courses on industrial organization, econometrics, antitrust, and
               regulation. I received my Ph.D. in Economics from the University of Wisconsin at
               Madison in 1999. My research focuses on industrial organization and competition, and
               the related issues of antitrust and regulation. I have investigated a variety of industries,
               including telecommunication, Yellow Pages directories, payment cards, and consumer
               electronics. My research is primarily empirical, ranging from research that is heavily
               motivated by theory to work that is primarily descriptive.

          2.   From 2009 to 2019, I was a Visiting Scholar at the Federal Reserve Bank of Boston. I
               have been a Visiting Associate Professor at MIT (2007-2008), a Visiting Scholar at
               Harvard University (2003-2004, and 2014-2015), a Visiting Fellow at Northwestern
               University (2003), and a Visiting Scholar at the Federal Reserve Bank of Minneapolis
               (2003).

          3.   I have won numerous teaching and research awards, including the Neu Family Award
               for Teaching Excellence in Economics (2006 and 2012), Networks, Electronic
               Commerce and Telecommunications (NET) Institute Grants (2003, 2006, and 2009),
               Professor of the Year at Boston University (A teaching award, 2007), National Science
               Foundation Grants (2001, 2004, 2006, and 2009), and the Christensen Award in
               Empirical Economics (1997, with Philip Haile, now of Yale University).

          4.   I have published numerous articles in top peer-reviewed journals in the field of
               Economics, including in the American Economic Review, Journal of Political
               Economy, Review of Economic Studies, Journal of Economic Perspectives, Journal of
               Industrial Economics, International Journal of Industrial Organization, and RAND
               Journal of Economics. I was an Editor of the RAND Journal of Economics from 2014-
               2020. I am a former president of the Industrial Organization Society and currently on

                                               HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                                      1
       Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 6 of 63




           the Board of Directors, and I am the current Chair of the Department of Economics at
           Boston University. A copy of my curriculum vitae, which includes a list of my
           publications, is attached as Appendix A to this report.

      5.   I have served as an expert witness on issues involving the economics of platform
           industries, as well as a damages expert in litigation matters involving a number of
           industries. I have also served as a consultant to corporations and government agencies.
           A list of cases in which I have testified in the past four years is listed in Appendix B.

B.     ASSIGNMENT

      6.   I have been retained by Counsel for Lyft, Inc. (“Lyft”) to provide my expert opinion
           on the viability of a wheelchair accessible vehicle (“WAV”) mode on the Lyft platform.

      7.   I understand that Plaintiffs in this matter allege that Lyft fails to comply with the
           Americans with Disabilities Act (the “ADA”) because it does not provide “full and
           equal” access to its platform to individuals with disabilities who require WAVs. I
           further understand that to Plaintiffs, a component of “full and equal” access includes
           the ability of a rider who requests a WAV ride to get a ride within a comparable wait-
           time as a rider who requests a non-WAV, standard ride on the Lyft platform.

      8.   My findings are based on information available to me at the time this report was
           prepared. Data, documents, testimony, or other materials may become available
           subsequent to filing this report that could lead me to supplement my conclusions.

      9.   I am being compensated for the time I spend on this matter at my standard rate of $760
           per hour. I have been assisted by The Brattle Group, Inc., an economic research and
           consulting firm, whose staff has performed research under my direction. I also receive
           compensation based on the billings of the Brattle Group. My compensation is not
           contingent upon the substance of my opinions or the outcome in this matter.

C.     ORGANIZATION OF REPORT

     10.   After summarizing my opinions in Section II, I lay out the economics of platform
           industries and explain how the economics of platforms applies to Lyft in Section III.
           In Section IV, I evaluate activity on the Lyft platform in the three San Francisco Bay

                                           HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                                 2
        Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 7 of 63




            Area counties at issue in this case (San Francisco, Alameda, and Contra Costa). In
            Section V, I discuss whether it is feasible for a WAV mode to operate on the Lyft
            platform with comparable wait times to Lyft’s Standard mode of service.


II.   SUMMARY OF OPINIONS

      11.   As discussed in detail in this Report, my opinions include the following:

               •   Platform firms, such as Lyft, connect market participants, such as buyers and
                   sellers. Lyft operates a ridesharing platform in which people looking for a ride
                   can connect to drivers willing to provide rides. The platform exhibits network
                   effects and economies of density.      As more nearby drivers join the Lyft
                   platform, the Lyft platform becomes more attractive to riders, who can expect
                   shorter wait times. Similarly, as more nearby riders join the Lyft platform, the
                   platform becomes more attractive to drivers, who can expect higher utilization
                   rates.

               •   My analysis of the activity on the Lyft platform in the three Bay Area counties
                   confirms that, as we might expect from a platform model, the local population
                   density is an important determinant of both the number of rides and the expected
                   wait time: ZIP Codes with higher population densities have many more rides
                   and lower wait times for Lyft rides than ZIP Codes with low population
                   densities. The analysis shows that a population density of approximately
                   10,000 people per square mile is needed to generate an expected waiting time
                   of five minutes.

               •   There are relatively few riders and drivers of wheelchair accessible vehicles
                   (“WAVs”), and thus the Access mode (which connects riders and drivers of
                   WAVs) exhibits similar features as Standard mode in a locale with extremely
                   low population density. In order to generate five-minute wait times for Access
                   mode, I conclude the level of activity would have to be increased to a level that
                   appears implausible: Access mode riders would have to generate 14,083 rides




                                          HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                                 3
          Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 8 of 63




                        in each ZIP Code each month, meaning that every person who relies on a
                        wheelchair must take 2.5 Access rides every day.

                    •   Generating five-minute wait times for Access mode requires not only a
                        significant increase in the number of rides, but a sufficient supply of drivers
                        with WAVs who are willing to drive on the Lyft platform. My analysis shows
                        that to generate five-minute wait times, we would need approximately 1,300
                        drivers, on average, with WAVs on the platform each hour of each day. There
                        is no evidence to suggest that such a supply of drivers with personally-owned
                        WAVs exists. It is particularly implausible to find such a high number of
                        drivers willing to drive WAVs in Access mode because these vehicles earn less
                        and cost more than a conventional vehicle in Standard mode.

                    •   The data show it is not feasible for Lyft to rely on its platform model to provide
                        Access mode service. As a result, Lyft has chosen to create a supply of WAVs
                        in San Francisco by contracting with a third-party provider of WAVs and WAV
                        drivers.


III.   THE ECONOMICS OF PLATFORM INDUSTRIES

       12.     A platform industry is one in which firms connect market participants. In the case of
               ridesharing, Lyft is a platform for connecting automobile drivers and riders. 1 Without
               ridesharing platforms, drivers who are willing to provide rides would have difficulty in
               finding riders. The Lyft platform provides a network of riders and drivers that allows
               them to find each other, and deliver services and payment. In order to understand the
               fundamental economic characteristics of a network such as Lyft, it is helpful first to
               discuss some important economic features of platform industries. In this report, I
               discuss two features of platform markets that explain critical features of Lyft and other
               ridesharing platforms: (a) network effects and (b) economies of density.




   1
       Lyft provides several other services, such as bicycle sharing and information about public transportation. In
       this report, I focus on ridesharing in automobiles.

                                                   HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                                          4
           Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 9 of 63




    A.     RIDESHARING PLATFORMS EXHIBIT NETWORK EFFECTS

         13.   Network effects arise when the value of a good to a consumer depends on how many
               other consumers also buy the good or how frequently other consumers use the good.
               For example, consumers value e-mail when other consumers also have e-mail accounts.
               Similarly, the value of eBay depends on how many sellers and products are present on
               the platform, and the number of products and sellers rises as more consumers use the
               platform, thus increasing the value of eBay as a platform. This virtuous circle (or
               feedback loop) creates network effects, because consumers care how many other
               consumers use eBay, albeit indirectly, through the number of products and sellers.

         14.   The market for ridesharing is similarly characterized by network effects. Network
               effects operate through several channels:

         15.   Passengers place a higher value on the Lyft platform as the number of drivers increases.
               One channel through which this increasing value operates is that as more drivers are on
               the Lyft platform at a given time, the expected time that passengers have to wait for a
               ride decreases (assuming all else remains constant). I understand that expected waiting
               time is a central aspect of this case. Lyft identifies ETA (which is the acronym for
               expected time of arrival or equivalently, waiting time) as a primary measure of the level
               of service being provided to passengers. 2

         16.   Drivers on the Lyft platform (including potential drivers who are considering driving
               on the platform) also place a higher value on the platform as the number of passengers
               using the platform increases. As more passengers use the platform, drivers typically
               experience higher utilization rates (assuming the number of drivers remains constant).
               The utilization rate is the ratio of time drivers spend fulfilling rides to the total amount
               of time the driver spends on the Lyft platform, expressed as a percentage. For instance,
               if a driver spends two hours on the Lyft platform and ends up providing rides for one
               hour of that time, the utilization rate is 50%.


2
      Lyft, “Lyft Business Model 101,” (no date), p. 11. See also Deposition of Edward Niedermeyer, June 16,
      2020, 18:5-13.



                                               HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                                      5
           Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 10 of 63




         17.     Lyft refers to the driver utilization rate as a “primary driver-facing service level.” 3 That
                 is, it is one of the most important characteristics determining driver satisfaction with
                 the Lyft platform. Typically, drivers earn money for the time they spend providing rides
                 with a passenger in the vehicle. Higher utilization rates generally imply drivers spend
                 more of their time driving passengers and less time waiting to receive a ride request,
                 and thus drivers receive higher earnings for their time on the Lyft platform.

         18.     Together, these two phenomena create a feedback loop, where more drivers leads to
                 more riders and more riders leads to more drivers. Cultivating this feedback loop is
                 critical to the success of Lyft.

         19.     Lyft exhibits network effects in other ways. 4 However, I focus in this report on the
                 feedback loop between riders and drivers, rather than other sources of network effects,
                 as the rider-to-driver feedback loop is critical to understanding the relationship of Lyft
                 to the WAV market.

    B.      RIDESHARING PLATFORMS EXHIBIT ECONOMIES OF DENSITY

         20.     With an Internet sales platform such as eBay, consumers can benefit from products that
                 are offered for sale from anywhere in the world. 5 In contrast, the nature of network
                 effects on ridesharing platforms varies at a local level depending on geographic density
                 of demand and supply in the particular region. That is, the number of riders or drivers
                 in one region (e.g., Miami) has little, if any, impact on the platform in another region
                 (e.g., San Francisco).




3
         Lyft, “Lyft Business Model 101,” (no date), p. 11.
4
         Other sources of potential network effects, which are beyond the scope of this Report, include Lyft’s shared-
         ride feature. A rider may share the cost of a ride with other riders traveling along a similar route whom the
         Lyft platform connects in the same car. As more riders adopt the shared-ride feature, it becomes easier for
         the platform to find compatible sharing partners; when this happens, the ride sharing feature, and by
         extension the Lyft platform, becomes more valuable to those riders. Lyft has paused offering shared rides
         during the pandemic. (See https://www.lyft.com/safety/coronavirus.)
5
         Buyers and sellers on eBay may also benefit from being located near each other to the extent that shipping
         costs and times are related to distance. In addition, some large or heavy items may be offered for sale under
         the condition that the buyer picks up the product directly from the seller.

                                                     HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                                              6
      Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 11 of 63




    21.     As described above, a critical factor in determining whether potential riders will use
            Lyft is the expected wait time until their requested ride arrives. On the driver side, a
            critical factor in attracting and retaining drivers is the utilization rate, as this affects
            driver earnings.

    22.     Keeping a rider’s expected waiting time low depends on having a driver nearby when
            a rider requests a ride; the chance of having a driver nearby increases as there are more
            drivers on the platform. Keeping a driver’s expected utilization rate high depends on
            having a steady stream of riders appearing near to the driver. If riders do not expect
            drivers to be available, then riders will not use the Lyft app or bother checking the Lyft
            app. If drivers do not expect to find a sufficient stream of riders, drivers will not
            participate on the Lyft platform. Thus, Lyft is successful only in areas with sufficient
            riders and drivers. 6

    23.     A primary determinant of the number of drivers and the number of riders is the number
            of people in a geographic area. In an area that is dense with people, there will be more
            people in need of a ride and more people who are willing to supply rides. As I will
            discuss below, the Lyft platform is highly functional in areas with high population
            density, and is used less in areas with low density.

    24.     To see why, imagine that the number of drivers in a rural area is high enough to generate
            an expected wait time similar to the expected wait time in an urban area, say five
            minutes. With five minute wait times, demand from rural riders would be higher than
            what we observe now. Suppose demand were proportionally higher, so rural per-
            person demand was the same as the per-person demand in an urban area with a five-
            minute wait time. Even at this higher level of demand, rural drivers would experience
            longer periods without any riders because there are fewer riders. Furthermore, when
            those riders appeared, they would be geographically farther apart because the rural area
            is less densely settled. Thus, drivers would earn less than they would in the urban area.




6
    For a discussion of the importance of the Lyft platform having a sufficient number of riders and drivers, see
    Deposition of Christopher Wu, July 17, 2020, 42-53.

                                                HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                                       7
        Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 12 of 63




      25.   Drivers who are not satisfied with their earnings would leave the system. That would
            mean riders would face fewer drivers and the average wait time would increase. Facing
            higher wait times, riders would no longer choose to adopt and use the Lyft platform.
            That would further decrease utilization for drivers, leading to further exit by drivers.
            This process would continue until the market reached an equilibrium in which riders
            and drivers found an expected wait time and utilization rate that is tolerable to both
            sides, or if no such equilibrium could be reached, participation on the Lyft platform
            would decrease to essentially zero.

      26.   This line of thinking predicts that, in more dense areas, we should see lower wait times
            and more rides. In markets with particularly low density, we may see almost no Lyft
            activity at all.


IV.   EMPIRICS OF THE LYFT PLATFORM

      27.   In this section, I empirically analyze activity on the Lyft platform in the three counties
            at issue in this case, San Francisco, Alameda, and Contra Costa Counties. I calculate
            the increase in the level of activity on the WAV or “Access” mode that would be
            necessary in order to generate expected wait times that are comparable to what occurs
            on Standard mode. I find that the increase required is very high to the point of being
            unrealistic.

      28.   My analysis follows several steps. First, I show that there is substantial heterogeneity
            in waiting times and the number of rides on the Standard mode on the Lyft platform
            across the three-county area, and the number of rides in an area is closely related to the
            expected wait time. Next, I show that local population density is an important
            determinant of both the number of rides and the expected wait time on the Lyft
            platform. Next, I use regression analysis to uncover the functional form that best fits
            these relationships and allows me to calculate the number of rides we would need to
            deliver hypothetical expected wait times. I use these results to calculate the increase in
            Access mode activity that would be necessary to generate target wait times.




                                            HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                                  8
      Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 13 of 63




    29.     Throughout this section, I focus my empirical analysis on the Standard mode of service.
            In this sense, I am using activity on the Standard mode of service as a model to
            understand the market for Access mode. In the next section, I discuss issues that are
            specific to the Access mode for Lyft, and I find that those issues make the required
            level of increase even more unrealistic.

    30.     For this empirical work, I have access to data from Lyft. The data include detailed
            information for each ZIP Code within the three counties and each hour of the day,
            including the number of rides requested; total waiting time; and type of Lyft service
            (Standard, Access, Premium, Shared, XL) for the month of February 2020. 7 This
            includes over 3.6 million requested rides and nearly 3.4 million ride requests with an
            associated waiting time. 8 I also conducted my primary empirical analyses using data
            from Lyft for the months of August and September 2019, and my results, shown in
            Appendix D, are consistent with the results I present in for the month of February 2020.

    31.     I focus on ZIP Codes because ZIP Codes are an appropriate geography for evaluating
            activity on the Lyft platform. While activity on the Lyft platform varies significantly
            from one ZIP Code to another, it is probably reasonably homogenous within a ZIP
            Code, as 5-digit ZIP Codes are relatively small to drive across. To derive population
            counts for each ZIP Code, I use estimated population data, by 5-digit ZIP Code
            Tabulation Area (ZCTA), from the 2018 U.S. Census Bureau’s American Community
            Survey. ZCTAs are nearly identical to ZIP Codes, as described in the associated data
            guidelines, 9 and were matched to the ZIP codes in the Lyft data via the last 5 characters
            in the ZCTAs (e.g., “ZCTA5 94517” maps into “94517”). To calculate each ZIP



7   File: ilrc-demand-2020-07-06.csv. I understand that the dataset for the month of February was drawn based
    on Coordinated Universal Time (sometimes referred to as Greenwich Mean Time). As such, throughout my
    report, I will refer to the month of February as consisting of rides requested during the 29 days from 4:00
    p.m. local time on January 31 through 3:59 p.m. local time on February 29, 2020.
8
    The dataset includes a total of 3,625,079 requested rides in the three-county area of San Francisco, of which
    3,359,282 had an associated waiting time. Unless otherwise noted, I will focus my analysis on those ride
    requests that include a waiting time.
9
    “Zip Code Tabulation Areas (ZCTAs™),” U.S. Census Bureau, United States Department of Commerce,
    available at https://www2.census.gov/geo/pdfs/education/brochures/ZCTAs.pdf, accessed July 31, 2020.



                                                HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                                       9
       Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 14 of 63




             Code’s population density, I divided the population estimates by land-area data from
             the San Francisco local government’s open data site. 10

 A.     AREAS WITH MANY RIDES REQUESTED HAVE LOW WAITING TIMES

      32.    A review of the data for Lyft’s Standard mode, which is by far the most popular mode
             of service accounting for more than 2.3 million rides, 69 percent of all rides, and more
             than 95 percent of all non-Shared rides, reveals a number of important observations.
             As such, I will concentrate my analysis on the Standard mode, and will focus on ride
             requests in Standard mode for which the would-be rider received an estimated waiting
             time (2.28 million requests).

      33.    The data reveal that there is substantial heterogeneity across ZIP Codes in Standard
             mode. There are six ZIP Codes in the three counties that had more than 100,000
             Standard mode rides requested during the month at issue; by contrast, there are ten ZIP
             Codes with fewer than 100 Standard mode rides requested. In one ZIP Code (94516,
             Canyon, California, in Contra Costa County), we observe zero rides. The top panel of
             Figure 1 maps the areas by the number of Standard mode rides requested, and shows
             that activity on the Lyft platform, as measured by the number of rides requested, is
             greater in the areas closer to San Francisco and Oakland than farther out in Alameda
             and Contra Costa counties. Relatedly, the bottom panel of Figure 1, which maps the
             average waiting time for Standard mode in each ZIP Code, shows that average waiting
             times are lower in those areas with greater activity on the platform.




10
     “Bay Area ZIP Code Areas,” DataSF.org via SF.gov, available at https://data.sfgov.org/Geographic-
     Locations-and-Boundaries/Bay-Area-ZIP-Codes/u5j3-svi6 , accessed July 31, 2020. DataSF.org reports
     land area in square feet; I converted this area into square miles (one square mile is 27,878,400 square feet).
     SF.gov shows an aggregate area of 1,584 square miles across the ZIP Codes in the three counties of interest.
     However, the 2018 U.S. Census county-level data show that the three counties have an aggregate land area
     of 1,501 square miles. The difference appears to relate to 82.3 square miles of water in Alameda County,
     which when added to the 1,501 square miles equals 1,584 (subject to rounding).

                                                 HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                                        10
 Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 15 of 63




 Figure 1: Number of Rides Requested and Average Waiting Times, by ZIP Code




34.   The average waiting time across all Standard mode rides is     minutes (
             ). Figure 2 graphs the average waiting time for Standard mode in each ZIP
      Code against the number of Standard mode rides requested in the month. It shows a
      clear relationship between the number of rides requested in a ZIP Code and the average
      waiting time. Every ZIP Code with more than            Standard mode rides requested

                                    HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                          11
 Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 16 of 63




      had an average waiting time                                 ; for ZIP Codes with very few rides,
      the average wait times can be significantly longer, often in excess of                          . Thus,
      it appears that areas with an average wait time in excess of                          are also areas
      where the demand is very low. There is substantially less use of the Lyft platform in
      these areas.


          Figure 2: Average Waiting Time v. Number of Rides Requested




  Source: ilrc-demand-2020-07-06.csv.
  Notes: Each dot represents a ZIP Code. Average Waiting Time is reported as the overall average
  waiting time for a Standard mode ride within a ZIP Code. Number of rides requested is reported
  as the total number of Standard mode rides requested by riders located in that ZIP Code that were
  associated with a waiting time from 4:00 p.m. on January 31, 2020 through 3:59 p.m. on February
  29, 2020. This chart includes 120 ZIP Codes and excludes one ZIP Code in which no rides were
  requested.


35.   I understand that Plaintiffs seek a comparable level of service in Access mode to Lyft’s
      Standard mode in the three counties at issue. As an economist, I can evaluate the level
      of service on Lyft’s Standard mode. When I observe very low numbers of rides over a
      month in certain geographic areas, such as less than 1,000, less than 100, or even zero
      rides, I conclude that the Lyft platform is not achieving the necessary scale to provide


                                          HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                                 12
       Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 17 of 63




             reliable wait times to riders and utilization rates to drivers in those areas. Based on this
             analysis, it appears that the Lyft platform is not sufficiently attractive to drivers and
             riders in large portions of the three-county area, i.e., areas with small numbers of rides
             and long wait times.

 B.     POPULATION DENSITY IS AN IMPORTANT DETERMINANT OF RIDES AND WAIT TIMES

      36.    As discussed above, both the waiting times and the number of rides are metrics that
             relate to the success of the Lyft platform. 11 Thus, I will relate these variables to the
             demographics of the areas within the three counties in the Bay Area.

      37.    Based on my discussion in Section III, we should find that the level of activity on the
             Lyft platform tracks the population density of the local geography. The top panel of
             Figure 3 shows a map of the population density in each ZIP code; the bottom panel,
             which is duplicated from Figure 1, maps the number of rides requested on the Standard
             mode in each ZIP code. Figure 3 shows that population density (not just the overall
             population) is closely related to the number of rides requested.




11
     See Deposition of Isabella Gerundio, June 26, 2020, 72:3-5.

                                                HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                                      13
 Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 18 of 63




      Figure 3: Number of Rides Requested and Population Density, by ZIP Code




38.     I graph the relationship between the number of Standard mode rides requested by ZIP
        Code and population density of the ZIP Code in Figure 4. As we can see, the number
        of rides requested increases with an increase in population density.




                                       HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                             14
       Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 19 of 63




                           Figure 4: Requested Rides v. Population Density




         Source: Number of rides in ZIP Code come from ilrc-demand-2020-07-06.csv; Figures for
         population density come from the 2018 American Community Survey (population) and
         DataSF.org (land-area).
         Notes: Each dot represents a ZIP Code. The number of rides requested is reported as the total
         number of Standard mode rides requested by riders located in that ZIP Code that were associated
         with a waiting time from 4:00 p.m. on January 31, 2020 through 3:59 p.m. on February 29, 2020.
         Population density is reported as the ZIP Code’s population per square mile. This chart includes
         109 ZIP Codes; it excludes 11 ZIP Codes for which population density data are missing and one
         ZIP Code in which no rides were requested.


     39.      As is common in these types of data, there are a few ZIP Codes with very high density
              and a very high number of standard ride requests. 12 Because most ZIP Codes have
              lower numbers, there are many ZIP Codes clustered together at the bottom-left corner


12   Although the correlation between population density and the number of ride requests is positive, not every
     ZIP Code conforms to this pattern. Some ZIP Codes have a relatively low population density but a large
     number of ride requests because they are in a central business district or otherwise near an attraction. For
     example, ZIP Code 94107 (which includes Portrero Hill, a CalTrain station, and the San Francisco Giants’
     Oracle Park) has a population density of 12,485 per square mile, toward the left of Figure 4, and 112,858
     Standard ride requests, more than all but four ZIP Codes in the three counties. Another example of such a
     ZIP Code would be 94621 (where Oakland Airport is located), which has a population density of only 4,115,
     but had 45,000 ride requests. On the other hand, there are some ZIP codes with a high population density
     and relatively few ride requests, such as 94108 (which includes Chinatown), which is the second-most
     densely populated ZIP Code (52,645 per square mile) and has 54,680 Standard ride requests. Such outliers
     are to be expected in any statistical study. A statistician can still conclude that one variable explains another
     variable in a statistical sense even if not every observation conforms to that relationship.

                                                   HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                                         15
 Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 20 of 63




                                      of Figure 4. In order to better see the distribution of these variables, I also plot the
                                      number of rides requested against population density and show the results on a
                                      logarithmic (or “log”) scale. The log has the effect of compressing large numbers. The
                                      result is shown in Figure 5. Again, we can see that the number of rides requested
                                      increases with an increase in population density. In this presentation, the relationship
                                      looks close to linear. I will focus on this “log-log” relationship in my econometric
                                      analysis.


                                                          Figure 5: Rides Requested v. Population Density
                                          1,000,000



                                           100,000
  Number of Rides Requested in ZIP Code




                                            10,000
          (l og base 10 s cale)




                                             1,000



                                               100



                                                10



                                                 1
                                                      1            10            100                 1,000           10,000      100,000
                                                                          Popul ation Density (log base 10 s cale)


      Source: Number of rides in ZIP Code come from ilrc-demand-2020-07-06.csv; figures for
      population density come from the 2018 American Community Survey (population) and
      DataSF.org (land-area).
      Notes: Each dot represents a ZIP Code. The number of rides requested is reported as the total
      number of Standard mode rides requested by riders located in that ZIP Code that were associated
      with a waiting time from 4:00 p.m. on January 31, 2020 through 3:59 p.m. on February 29, 2020.
      Population density is reported as the ZIP Code’s population per square mile. The number of rides
      and population density are shown on a logarithmic (base 10) scale. This chart includes 109 ZIP
      Codes; it excludes 11 ZIP Codes for which population density data are missing and one ZIP Code
      in which no rides were requested.


40.                                   Based on my discussion in Section III, the expected waiting time for a ride should also
                                      track the population density of the local geography.                           In order to explore this




                                                                           HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                                                                    16
 Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 21 of 63




      relationship, I graph the average waiting time and density by ZIP Code. The result
      appears in Figure 6.


               Figure 6: Average Waiting Time v. Population Density




  Source: Number of rides in ZIP Code come from ilrc-demand-2020-07-06.csv; figures for
  population density come from the 2018 American Community Survey (population) and
  DataSF.org (land-area).
  Notes: Each dot represents a ZIP Code. The average waiting time is reported in minutes and
  includes Standard mode ride requests that had an associated waiting time from 4:00 p.m. on
  January 31, 2020 through 3:59 p.m. on February 29, 2020. Population density is reported as the
  ZIP Code’s population per square mile in ZIP Codes that had data on population and land-area.
  This chart includes 109 ZIP Codes; it excludes 11 ZIP Codes for which population density data
  are missing and one ZIP Code in which no rides were requested.


41.   As expected, we see in Figure 6 that the expected waiting time declines at least until
      about 20,000 people per square mile. For ZIP Codes with population density greater
      than 20,000 people, the average waiting time for a fulfilled ride is                    minutes
                             . Overall across the three counties at issue, the average wait time
      for a Standard mode ride is            minutes                              . To be conservative,
      I set the target expected waiting time to be five minutes. According to Figure 6, it


                                          HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                                 17
       Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 22 of 63




             appears to require a population density of approximately 10,000 people per square mile
             to generate an expected waiting time of five minutes.

     42.     As with the number of rides, many ZIP Codes are compressed at the lower end of the
             scale to fit all of the ZIP Codes onto the chart. A log specification can address this
             compression, and make the relationship between the two variables easier to see. Thus,
             I also graph the expected waiting time on population density (using a log scale), which
             appears in Figure 7. Again, we see that expected waiting time declines as population
             density increases, with 5 minutes being reached at about 10,000 people per square mile.
             The variables in this figure exhibit a relationship that is close to linear, so I utilize this
             “level-log” relationship in my econometric estimation. 13




13
     I leave the expected waiting time in levels rather than logs. As that does not have such a skewed distribution
     (like density), it is not necessary to log it. However, the relationship between log expected waiting time and
     log density also appears linear, and my results do not change much if I use this approach.

                                                 HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                                        18
      Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 23 of 63




                          Figure 7: Waiting Time v. Population Density




       Source: Number of rides in ZIP Code come from ilrc-demand-2020-07-06.csv; figures for
       population density come from the 2018 American Community Survey (population) and
       DataSF.org (land-area).
       Notes: Each dot represents a ZIP Code. The average waiting time is reported in minutes and
       includes Standard mode ride requests that had an associated waiting time from 4:00 p.m. on
       January 31, 2020 through 3:59 p.m. on February 29, 2020. Population density is reported as the
       ZIP Code’s population per square mile in ZIP Codes that had data on population and land-area.
       Population density is shown on a logarithmic (base 10) scale. This chart includes 109 ZIP Codes;
       it excludes 11 ZIP Codes for which population density data are missing and one ZIP Code in
       which no rides were requested.


C.     IN ORDER TO AVERAGE FIVE MINUTE WAIT TIMES, THE LYFT PLATFORM REQUIRES A
       HIGH LEVEL OF ACTIVITY

     43.   I understand that Plaintiffs would like rider-side service levels, such as expected
           waiting time, on Lyft’s Access mode to be comparable to Lyft’s Standard mode. In the
           previous subsection, we saw that expected waiting time is determined by the overall
           level of activity on the platform, such as the number of rides requested. In this
           subsection, I calculate how much more activity would be required in Access mode in
           order to achieve the target waiting time of five minutes.




                                               HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                                      19
       Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 24 of 63




     44.     I do so by first, for Standard mode, calculating the population density associated with
             the target waiting time, and then calculating the number of rides associated with that
             level of population density. These calculations provide the number of rides necessary
             to generate the target waiting time. I compare this level of rides to the number of
             Access mode rides to determine the necessary increase in the number of Access rides
             to achieve the target.

     45.     In order to perform these calculations, I perform a regression analysis. 14 Regression
             analysis uncovers the mathematical relationship between variables by fitting functional
             forms, typically linear functional forms, through sets of points. For instance, regressing
             the number of rides requested on population density provides an estimate of the
             functional relationship between these variables, and allows me to calculate the number
             of rides we would expect for any given population density that we are interested in.

     46.     I regress the natural log of the number of Standard rides on the log of population
             density. 15 The result appears in column 1 of Table 1. As expected, the number of rides
             increases with higher population density. Second, I regress the expected waiting time
             on the log of population density to evaluate how population density affects expected
             waiting times. The result appears in column 2 of Table 1. As expected, the expected
             waiting time decreases with higher population density. 16 Parameters are precisely
             identified in the sense that standard errors are small. I use linear models as we saw in
             the figures that linear models fit well. 17



14
     For a general discussion of regression analysis see, for example, Wooldridge, Jeffrey M., Introductory
     Econometrics: A Modern Approach 4th Ed. (Mason, OH), 2009, Chapter 2.
15
     Note that I use the base-10 logarithm for the figures above and the natural log for regressions. These
     concepts are closely related, but while base-10 is more natural for graphical presentation, the natural log is
     more common for regression analysis.
16
     My regressions relate outcomes in a ZIP Code to population density in the ZIP Code. However, we might
     consider other explanatory variables as well, such as population density of the surrounding ZIP Codes or the
     amount of commercial activity in the ZIP Code. My understanding is that population density in a ZIP Code
     is both very important on its own and also correlated with these other variables. I expect similar results in
     more complicated regressions.
17   As a robustness check, I also ran an alternative model regressing waiting times on the log of number of rides
     directly rather than estimate how these variables relate to population density. The results of that regression


                                                 HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                                        20
         Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 25 of 63




       47.    Above, I pointed out that the Lyft platform connects relatively few riders and drivers
              in ZIP Codes with low density, for instance delivering fewer than 1,000 rides and
              delivering waiting times in excess of 10 minutes. As a sensitivity analysis, I also ran
              these regressions after dropping those ZIP codes from the analysis. My results are
              similar if I drop these ZIP Codes, so I am confident that they are not unduly influenced
              by a few ZIP Codes.. 18


     Table 1: Impact of Population Density on Rides Requested and Expected Waiting Times
                                                               (1)                  (2)
                          VARIABLES                     Ln (Rides w ETA.)      Waiting Time

                          Ln(Population Density)            0.9615***            -1.575***
                                                             (0.0699)             (0.0819)
                          Constant                            0.7416             19.434***
                                                             (0.5975)             (0.6993)

                          Observations                           109                  109
                          R-squared                             0.639                0.776
                           Standard Errors in parentheses
                           *** signifies statistically significant at the 1% level
                           ** signifies statistically significant at the 5% level


       48.    Using column 2 of Table 1, if we want the waiting time to be five minutes for Access
              mode, and assuming Access mode behaves like Standard mode, we need the activity
              level on Access mode to be equivalent to that of a region with a population density of
              9,546 people per square mile. 19 Using column 1, a ZIP Code with this level of
              population density generates 14,083 rides. 20 Thus, to the extent that Access mode
              behaves like Standard mode, delivering the target expected waiting time on Access
              mode requires the Lyft platform to generate 14,083 rides per ZIP Code.




      lead to substantively similar conclusions to those I present in this report. See back-up workpapers for the
      results.
18
      See back-up workpapers.
19
      Solving the equation in column 2 of Table 1 for five minutes yields a ln(Population density) of 9.164. That
      is, 19.434 − 1.575 × 9.164 = 5. Furthermore, 𝑒𝑒 9.164 = 9,546.
20
      0.7416 + 0.9615 × 9.164 = 9.554. Furthermore, 𝑒𝑒 9.554 = 14,083.

                                                   HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                                           21
       Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 26 of 63




 D.     ACHIEVING FIVE-MINUTE WAIT TIMES REQUIRES                       AN   UNREALISTIC INCREASE              IN
        ACCESS MODE ACTIVITY

      49.    Ideally, we would compare the level of Access mode activity on the Lyft platform to
             the target of 14,083 rides per month. However, there is no traditional independent
             contractor activity for Access mode on the Lyft platform in San Francisco. All activity
             is delivered through contracted third-party WAV providers.                I therefore use my
             regression analysis to predict the level of activity that would result from the WAV level
             of density.

      50.    The San Francisco Municipal Transportation Agency (“SFMTA”) estimates that there
             are about 5,000 people who use wheelchairs in San Francisco, or approximately 0.6
             percent of the population. 21 Those using foldable wheelchairs are able to use the
             Standard mode, so the number of people who require Access mode should be
             substantially fewer than 5,000. However, in order to be conservative, I use the
             overinclusive number 5,000.

      51.    Extrapolating the SFMTA’s estimate that 0.6 percent of the population in San Francisco
             uses a wheelchair to the three counties in the San Francisco area suggests that there are
             approximately 22,000 people who use wheelchairs in the three counties. 22 The area of
             the three counties in the San Francisco area is 1,501 square miles. 23 This implies a
             population density of approximately 14.75 people who use wheelchairs per square
             mile. 24 We do not observe any ZIP Codes with total population density this low, and
             the average total population density in the data is much higher than 14.75. Based on
             the analysis so far, it is unclear that the Lyft platform would generate any rides at
             population densities this low. Nonetheless, to be conservative, I use Table 1 to make a
             prediction. I find that a ZIP Code with a population density of 14.75 people who use


21
     San Francisco Municipal Transportation Agency, “TNCs and Disabled Access,” April 26, 2019, p. 22.
22
     The Census Bureau reports that the three counties had a population of 3,691,632 in 2018. Applying the
     SFMTA’s estimate for the number of people who use wheelchairs in San Francisco of 0.6% to the population
     of the three counties yields approximately 22,000 (0.6% × 3,691,632 = 22,150).
23
     https://www2.census.gov/geo/docs/maps-data/data/gazetteer/counties_list_06.txt (visited July 28, 2020).
24
     22,150 ÷ 1,501 = 14.75.



                                                HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                                      22
           Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 27 of 63




                wheelchairs per square mile implies that there would be about 28 Access rides in each
                ZIP Code per month. Note that no ZIP Code in my data set has 28 Access rides per
                month (the highest number of Access rides in any ZIP Code is 14). Still, going forward
                with this example, to achieve 14,083 Access rides in each ZIP Code every month, Lyft
                would need to raise the level of activity by an additional 14,055 Access rides in each
                ZIP Code per month to reach the target waiting time. 25

          52.   The ZIP Codes at issue average 19,388 Standard rides in each month. Thus, in targeting
                14,055 additional Access rides per month, we are asking the Lyft platform to generate
                a level of Access mode activity that is nearly sufficient to create an entirely new Lyft
                platform. 26 This level of activity is unrealistic. To see why, the 22,000 people who
                use wheelchairs in the three counties amounts to an average of 191 people in each ZIP
                Code. For those 191 people to take 14,055 rides each month would require every
                person who relies on a wheelchair to take an additional 2.5 Access rides every day. 27
                To put this number in perspective, the Lyft platform generates 0.02 Standard rides per
                person per day. 28

     E.     ANALYSIS OF UNMATCHED RIDE REQUESTS FURTHER CORROBORATES                                      THE
            IMPORTANCE OF SCALE IN THE LYFT PLATFORM

          53.   When a potential rider tries to use the Lyft platform but cannot connect to a driver, it
                is a sign that there are not enough drivers nearby, and more generally, this experience
                will lead would-be riders to believe they cannot expect to find drivers on the Lyft
                platform. To the extent that these failures of a potential rider to find a driver are
                associated with the scale of activity on the Lyft platform in the area, it further supports




25    14,083 − 28 = 14,055.
26
      14,083/19,388=72.4%, so we are asking Lyft to generate a level of WAV activity that is 72 percent of the
      Standard mode level of activity.
27    This figure is calculated as follows: 14,083 total rides each month divided by 191 people means that each
      person would need to take 74 rides each month. This implies each person would have to take 2.5 rides per
      day.
28
      This figure is calculated as follows: The population of the three counties is 3,691,632, which is 32,383
      people on average per ZIP Code. 19,388 rides per month divided by 32,383 people in each ZIP Code means
      that each person takes 0.6 rides per month, or 0.02 rides per person per day.

                                                HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                                       23
 Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 28 of 63




      the conclusions I drew earlier about how increasing the scale of activity on the Lyft
      platform in the area leads to better service to riders.

54.   The Lyft data I received include two measures of lapsed requests, which are requests
      that are not matched to a driver. A system lapse occurs when a passenger requests a
      ride but the Lyft platform cannot identify a driver to whom to forward the request; a
      driver lapse occurs when the Lyft platform forwards the request to a driver, but the
      driver does not accept the ride request. To the extent that these lapses are associated
      with areas with low numbers of rides, it supports my opinion that the Lyft platform
      requires sufficient density and scale to be attractive to riders and drivers.

55.   Overall, my analysis indicates that there were very few lapsed requests in Standard
      mode: Out of a total of 2.4 million rides requested on the Standard mode, only 1,651
      requests lapsed (6.7 lapses per 10,000 ride requests). It is nonetheless informative to
      analyze those requests. Because the number of lapsed requests may be related to the
      total number of requests made, I evaluate the number of lapsed requests per 10,000 ride
      requests. Figure 8 shows the rate of system lapses on Standard mode, which shows
      that ZIP Codes with less activity on the Lyft platform, as measured by number of rides
      requested, have higher rates of requests that cannot be matched to a driver.




                                      HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                            24
 Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 29 of 63




                                                                         Figure 8 System Lapses per 10,000 Rides Requested

  Sys tem La pses per 10,000 Ri des Requested i n ZIP Code


                                                             100
                    (l og base 10 s cale)




                                                              10




                                                               1




                                                               0
                                                                   100             1,000               10,000                100,000   1,000,000
                                                                                    Number of Rides Requested (log base 10 s cale)


   Source: ilrc-demand-2020-07-06.csv.
   Each dot represents a ZIP Code. The number of system lapses is the total number of Standard
   mode rides requested by riders in that ZIP Code from 4:00 p.m. on January 31, 2020 through 3:59
   p.m. on February 29, 2020 that were not matched to a driver. The number of rides requested is all
   rides requested in that ZIP Code during the period, whether or not they were matched to a driver.
   The number of system lapses per 10,000 rides requested and number of rides requested are shown
   on a logarithmic (base 10) scale. This chart includes 84 ZIP codes with at least one system lapse.


56.                                           Figure 9 below, which shows the number of driver lapses per 10,000 Standard mode
                                              ride requests, shows the same relationship.




                                                                                              HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                                                                                     25
 Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 30 of 63




                                                                       Figure 9 Driver Lapses per 10,000 Rides Requested

  Dri ver La pses per 10,000 Ri des Requested i n ZIP Code


                                                             100
                     (l og base 10 s cale)




                                                              10




                                                               1




                                                               0
                                                                   1         10         100             1,000       10,000         100,000   1,000,000
                                                                                  Number of Rides Requested (log base 10 s cale)


   Source: ilrc-demand-2020-07-06.csv.
   Notes: Each dot represents a ZIP Code. The number of driver lapses is the total number of
   Standard mode rides requested by riders in that ZIP Code 4:00 p.m. on January 31, 2020 through
   3:59 p.m. on February 29, 2020 that the driver did not accept. The number of rides requested is all
   rides requested in that ZIP Code during the period, whether or not they were matched to a driver.
   The number of driver lapses per 10,000 rides requested and number of rides requested are shown
   on a logarithmic (base 10) scale. This chart includes 96 ZIP codes with at least one driver lapse.


57.                                           To illustrate this point further, Table 2 shows the average number of Standard mode
                                              ride requests made for the ZIP Codes with the highest and lowest rates of lapsed
                                              requests. ZIP Codes with the highest rates of both system lapses and driver lapses had
                                              significantly fewer ride requests than those ZIP Codes with the lowest rate of lapsed
                                              requests. For example, the table shows that the five ZIP Codes with the highest rate of
                                              system lapses (ranging from 119 to 769 system lapses per 10,000 requests) had an
                                              average of 1,186 Standard mode ride requests in the month, compared with an average
                                              of more than 43,000 Standard mode rides requests for the five ZIP Codes with the
                                              lowest rates (ranging from 0.24 to 0.36 system lapses per 10,000 requests). Similarly,
                                              the 40 ZIP Codes with the highest rate of lapsed requests had an average of 6,482




                                                                                            HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                                                                                   26
 Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 31 of 63




      Standard mode ride requests, compared with an average of more than 50,000 Standard
      mode ride requests for the 40 ZIP Codes with the lowest rate of system lapses.


              Table 2: Ride Requests and Number of Lapsed Requests

                System Lapses                                    Driver Lapses
                    Rides Requested in                            Rides Requested in Zip
                     Zip Codes with …                                  Codes with …
           Zip     Highest      Lowest                 Zip       Highest         Lowest
          Codes      Rate        Rate                 Codes        Rate           Rate
              5         1,186      43,458                5              574          79,689
             10         2,628      57,542               10            1,692          68,365
             20         3,596      52,446               20            2,730          57,698
             25         4,091      56,898               25            2,909          60,143
             40         6,482      50,279               40            5,952          46,355

  Source: ilrc-demand-2020-07-06.csv.
  Note: ZIP Codes with zero lapsed ride requests are not included in the relevant panel. There were
  84 ZIP Codes with at least one System Lapse and 96 ZIP Codes with at least one Driver Lapse.


58.   A similar pattern emerges for driver lapses. The five ZIP Codes with the highest rate
      of lapsed requests (ranging from 143 to 1,538 lapses per 10,000 Standard mode ride
      requests) had an average of 574 Standard mode ride requests during the month, whereas
      the five ZIP Codes with the lowest rate of lapsed requests (ranging from 0.10 to 0.36
      lapses per 10,000 ride requests) had an average of more than 79,000 Standard mode
      ride requests. Similarly, the 40 ZIP Codes with the highest rate of lapsed requests had
      an average of 5,952 Standard mode ride requests, compared with more than 46,000
      requests for the five ZIP Codes with the lowest rate of lapsed rides.

59.   Connecting riders to drivers is arguably the main point of the Lyft platform, and lapses
      are indicative of when the platform fails to achieve this goal. Lapses are a sign that the
      platform is failing to attract enough drivers, and lapses likely dissuade riders from
      future use. These results corroborate the overall importance of scale in how the
      platform functions.




                                          HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                                 27
           Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 32 of 63




V.     TARGET WAITING TIMES IMPLY AN UNREALISTIC NUMBER OF WAVS ON
       THE LYFT PLATFORM

          60.   In Section IV.D, I showed that in order for the Lyft platform to be at a sufficient scale
                to accommodate a five-minute ETA for people who use a wheelchair, every person
                who relies on a wheelchair would have to increase their use of Lyft by 2.5 rides every
                day. This is unrealistic to expect. We can also consider whether drivers could increase
                to a level of activity sufficient to accommodate a five-minute ETA.

     A.     THERE ARE NOT ENOUGH WAVS TO ACCOMMODATE                          THE   NECESSARY INCREASE           IN
            ACCESS MODE TO REDUCE WAITING TIMES

          61.   In order to better understand a functional WAV mode, I calculate the number of WAVs
                that would be required on the Lyft platform at any one time in order to generate the
                target wait time of five minutes. To do so, I rely on data provided by Lyft on the
                number of Standard mode drivers who were on the platform in the three-county region
                and the number of hours these drivers were active on the platform each day in
                February. 29

          62.   The data show that there were 523,369 Standard mode driver-days 30 in February in the
                three-county area, and that these driver-days generated a total of 1,214,523 hours on
                the platform. Thus, each driver drove for an average of 2.32 hours (2 hours 19 minutes)
                per day. If these drivers began driving at a constant rate throughout each day over the
                month, then there would be 752 drivers getting on the Lyft platform every hour. If every
                driver stays on the platform for 2.32 hours, then there would be 1,745 active drivers
                each hour on the Lyft platform in the three-county area throughout the day.

          63.   The Standard mode drivers completed 2,285,735 rides over the course of the month,
                which is an average of 78,818 Standard mode rides per day. Recall that the average

  29
       File: ilrc-supply_agg-2020-07-07_2.csv. As with my analysis of waiting times, I concentrate on the
       Standard mode of service.
  30
       I use the term “driver-day” to denote a driver being on the Lyft platform on a given day, regardless of how
       much time the driver spends on the platform that day or how many times the driver logs on and off the
       platform in a given day. For example, a driver who is on the Lyft platform from 7:00 a.m. until 10:00 a.m.
       and again that day from 3:00 p.m. until 6:00 p.m. is counted as one driver-day even though the driver in this
       example was on the platform two distinct times on that day.



                                                   HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                                          28
       Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 33 of 63




             wait time in the data is          minutes, whereas my analysis targets only a five-minute
             wait time. To achieve a five-minute wait time, the total number of rides needed in the
             three-county area is 58,274 per day. 31 If the number of drivers scaled with the number
             of rides, we need only three-quarters as many drivers I calculated in the previous
             paragraph to generate five-minute wait time. 32

     64.     Thus, if availability of Access mode was spread evenly throughout the day, we would
             need roughly 1,300 drivers each hour on Access mode throughout the month. 33 There
             is no evidence to suggest there are nearly enough WAVs in the area, and drivers willing
             to operate the WAVs on the Lyft platform, to generate this number of drivers.

     65.     For such an increase to happen, there would need to be a sufficient supply of drivers
             who want to drive their personal WAV on the platform. There is no evidence to suggest
             that there is anywhere near enough supply of personally-owned WAVs to meet that
             demand. If we assume that 90 percent of households with a wheelchair user in the three
             counties owns a vehicle, 34 we would have no more than 20,000 WAVs in the three-
             county area. To have 1,300 drivers on Access mode throughout the day, as calculated
             in Paragraph 64, means that 6.5 percent of all WAVs would have to be on the Lyft




31
     Recall that we need 14,083 rides per ZIP Code in order to generate five-minute waiting times, and there are
     120 ZIP Codes in the three counties with at least one ride requested. 14,083 rides per ZIP Code times 120
     ZIP Codes divided by 29 days = 58,274 rides per day.
32
     58,274 divided by 78,818 = 74 percent.
33
     This number was calculated as follows: On average, there were 1,745 drivers on the Lyft platform in the
     three-county area in any given hour (See Paragraph 62) who completed 78,818 rides per day (See Paragraph
     63). To achieve a five-minute waiting time, we would need approximately three-quarters as many drivers
     (See Paragraph 63 and Footnote 32). Multiplying the 1,745 drivers each hour by 74 percent yields 1,292
     drivers on the Lyft platform each hour for waiting times of five minutes.
34
     A survey from the Department of Transportation found that 88 percent of households in California own a
     car. (See U.S. Department of Transportation, National Household Travel Survey,” 2017.) This is a rough
     calculation that overstates (likely vastly) the number of WAVs in the three counties. This is an
     overstatement because it assumes that (i) households with individuals who use wheelchairs own automobiles
     at the same rate as all households; (ii) each person who uses a wheelchair lives in a separate household; and
     (iii) every such household that owns an automobile owns a WAV. Although the first two assumptions are
     likely to be reasonable approximations, the third assumption no doubt leads me to overestimate the number
     of WAVs in the three-county area.



                                                 HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                                        29
       Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 34 of 63




             platform at all times. 35 This seems highly implausible: To put this number into
             perspective, less than 0.1 percent of all automobiles registered in the three counties is
             on the Lyft platform on Standard mode at a given hour. 36

     66.     This in fact understates the problem, because ride requests and drivers are not
             distributed evenly throughout the day. Figure 10 shows the number of rides requested
             in each hour of day over all weekdays in the month. It shows that between Hour 0 and
             Hour 5 (midnight to 5:59 a.m.), there were fewer than 25,000 Standard mode rides
             requested in each hour over the course of the month. By contrast, ride requests peaked
             in the 6:00 p.m. hour, when there were 129,500 Standard mode rides requested over
             the month (an average of 4,467 in that hour each day).




35
     This number is likely to be substantially higher to the extent that my estimate of the number of WAVs is
     overstated, as discussed in Footnote 34.
36
     The California DMV has estimated that there are approximately 2.37 million automobiles registered in the
     three counties. (See California DMV Forecasting Unit, “Estimated Vehicles Registered by County for the
     Period of January 1 through December 31. 2019” available at https://www.dmv.ca.gov/portal/file/estimated-
     fee-paid-vehicle-registration-by-county-report-pdf/ (accessed July 26, 2020)). As I will discuss in
     Paragraph 63, there are approximately 1,745 drivers (or 0.07 percent of 2.37 million registered automobiles)
     on Standard mode on the Lyft platform at any time.

                                                HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                                       30
       Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 35 of 63




            Figure 10 Number of Rides Requested by Hour of Day, Weekdays Only




         Source: ilrc-supply_agg-2020-07-07_2.csv.
         Note: This graph shows the total number of Standard mode rides requested in the three-county
         region from 4:00 p.m. on January 31, 2020 through 3:59 p.m. on February 29, 2020. It includes
         only weekdays (Monday through Friday). Hour 0 is the midnight hour and hour 23 is the 11:00
         p.m. hour. To calculate an average daily number of rides in a given hour, these figures should be
         divided by 20 weekdays over the period. For example, Hour 18 (6:00 p.m.) had 129,531 rides
         requested, which means that on an average weekday, there were 6,477 rides requested in that hour.


      67.    Based on these results, the peak hour has demand that is 41 percent greater than the
             average. 37 Applying that to values above tells us that we would need 1,818 drivers at
             the peak time. This is an even more unrealistic level of WAV participation. 38

 B.     THE ECONOMICS OF WAVS MAKES                  IT   EVEN LESS LIKELY TO MEET            THE   NECESSARY
        LEVEL OF WAV PARTICIPATION

      68.    So far, I have shown that even if Access mode behaved like Standard mode, the level
             of activity in Access mode required to generate five-minute waiting times is unrealistic
             because there are so few WAV riders and drivers. However, when we consider how

37   This figure was calculated by dividing 4,467 rides in the peak hour by 3,175 rides in the average hour (76,191
     rides per day, as seen in Paragraph 63, divided by 24 hours in a day). 4,467 divided by 3,175 = 1.41.
38
     I also evaluated the number of drivers that would need to be on the Lyft platform in order to satisfy the
     number of rides observed in the month. That result is generally consistent with the discussion presented
     here, and leads to relatively more drivers on the platform in peak times than on average over the day than
     what we see using the peak number of rides requested.

                                                 HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                                          31
       Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 36 of 63




             different the market for Access mode is from the market for Standard mode, we see
             that it is even more unrealistic. Even if there was equivalent demand for Access mode
             as for Standard mode (which there definitely is not), we still could not expect an
             equivalent number is WAVs to service Access mode for several reasons.

     69.     First, a driver would have to purchase a specialized WAV vehicle, which can cost
             $35,000 more than a non-WAV vehicle that can be used to drive on the Standard
             mode. 39 In addition to the higher acquisition cost, the National Mobility Equipment
             Dealers Association has estimated that the annual cost to maintain the components
             specific to a WAV is approximately $3,000, which an owner of a non-WAV vehicle
             would not incur. 40

     70.     Yet, despite the higher initial investment and operating costs, a driver of a WAV cannot
             expect to generate higher income than a driver of a conventional vehicle. 41 Lyft
             charges Access mode riders the same amount as Standard mode riders, so there is no
             revenue benefit to using a WAV. In fact, WAV drivers can expect to earn less revenue
             because they would experience lower utilization than drivers of other vehicles. 42 One
             obvious reason for this is that there are many fewer Access mode rides requested.
             However, even if the platform for Access mode were as robust as the platform for
             Standard mode, WAV drivers would expect to give fewer rides because Access rides
             take longer than other modes, even for rides of comparable distance. Access rides may
             take longer for a variety of reasons, including, increased onboarding and offboarding
             times for passengers in wheelchairs and WAV-specific passenger equipment. The data
             show that Access rides took an average of 22.3 minutes from pick-up to drop-off and
             traveled an average distance of 4.7 miles, whereas Standard rides took an average of



39
     Deposition of Christopher Wu, July 17, 2020, 54:4-7.
40   Retirement Living, “Best Wheelchair Vans of 2020,” May                        4,   2020,    available   at
     https://www.retirementliving.com/wheelchair-vans, accessed July 31, 2020.
41
     It is my understanding that Lyft does not charge riders who use Access mode a higher price than it charges
     riders who use Standard mode.
42
     In this analysis, Access mode is assumed to be a stand-alone platform, which means that drivers on Access
     mode are not able to accept ride requests on Standard mode or other modes.



                                                HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                                      32
       Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 37 of 63




             15.63 minutes despite covering a longer distance (5.6 miles). The average fare for
             those rides was similar ($15.79 for Access mode rides and $15.25 for Standard mode
             rides). Based on these figures, assuming an equal utilization rate, WAV drivers could
             expect to earn less than a driver on the Standard mode. 43 As such, it would not be
             economically rational for a driver considering joining the Lyft platform to choose to
             invest in a WAV over a less expensive vehicle without receiving a significant subsidy.

      71.    Overall, even if there was the same level of demand on Access mode as Standard mode,
             servicing Access mode rides costs more and earns less than Standard mode. Thus, the
             level of activity required to generate low waiting times is even more unrealistic than
             suggested by the above analysis that focused on using Standard mode as a model for
             understanding Access mode.

 C.     LYFT CREATES A SUPPLY FOR ACCESS MODE IN A DIFFERENT WAY THAN FOR OTHER
        MODES

      72.    For these reasons, Lyft does not try to replicate its platform approach to Standard mode
             for Access mode. Rather, it is my understanding that Lyft primarily attempts to create
             supply by subsidizing WAVs in two ways:                      (a) by contracting with outside
             transportation companies to provide WAVs and WAV drivers; and (b) by providing
             rental subsidies and other incentives to drivers who are willing to rent and drive a WAV
             on the platform. 44



43
     Given the average time for a ride of 22.3 minutes for an Access ride, a WAV driver can drive at most 2.7
     separate rides in an hour for a total of $42.50 in fares, compared with 3.8 separate rides on the Standard
     mode ($58.54 in fares per hour). Although a driver’s earnings depends on factors other than the fare paid
     by the rider, I understand that the differences in fares, mileage, and time described here would lead a driver
     on Access mode to earn less than a driver on Standard mode (assuming tips that drivers receive are
     comparable).
44
     In economic terms, Lyft’s Standard mode is based on a “spot-market transaction” model, which refers to a
     model in which the buyer and seller do not form any kind of a relationship but engage in an anonymous
     transactions. Because there are significant barriers to a spot-market model for WAVs as discussed above,
     Lyft has entered into contracts with third parties to deliver WAV service in San Francisco and other cities.
     Such contracts, depending on their duration and terms, can be understood to approximate leases or
     purchases. Carlton and Perloff write “… vertical restrictions are determined through contractual
     negotiations between the manufacturer and the distributor. The manufacturer places these restrictions so as
     to approximate the outcome that would occur if the firms vertically integrated.” (Carlton, Dennis W. and
     Jeffrey M. Perloff, Modern Industrial Organization 3d Ed. (Boston: Addison Wesley) 1999, p. 396.)



                                                 HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                                        33
             Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 38 of 63




           73.     In San Francisco, Lyft contracts with the firm First Transit, Inc., to have First Transit
                   supply both the WAVs and the drivers who drive them. In February 2020, Lyft paid
                   First Transit               to provide riders with           completed WAV rides, 45 for an
                   average cost of         per ride. Because Lyft charges the same amount for Access mode
                   as it does for Standard mode, Lyft is not able to recoup the cost of these rides from
                   Access mode riders.


VI.        CONCLUSION

           74.     Lyft’s ridesharing platform depends on a density of supply and demand. My analysis
                   shows that the density of individuals who use wheelchairs in the Bay Area is far too
                   low to produce activity at levels sufficient to result in rides with comparable waiting
                   times to those of Lyft’s Standard mode of service. Indeed, to generate comparable
                   waiting times on Access mode, individuals who rely on WAVs would need to use Lyft
                   100 times as much as the general population. Moreover, there is no evidence that there
                   is a supply of drivers with privately-owned WAVs in the Bay Area, in anywhere near
                   sufficient numbers, to generate comparable waiting times. In sum, Lyft is unable to
                   operate Access mode with comparable waiting times through the same platform
                   approach that Lyft uses for Standard mode.




                                                                   Marc Rysman, Ph.D.

                                                                   Date:         7/31/2020


      45   Lyft’s payments to First Transit come from LYFT00032385; the number of WAV rides comes from the file
           LYFT00032129 Native Excel version.xlsx (“SFO” tab). The file ilrc-demand-2020-07-06.csv shows
           Access mode rides in San Francisco. I understand that the difference reflects (a) that the data for the file
           ilrc-demand-2020-07-06.csv reflect rides requested in the month of February UTC (i.e., from 4:00 p.m. local
           time on January 31 through 3:59 p.m. local time on February 29, as discussed in Footnote 7), which accounts
           for two additional rides; (b) one ride that originated at SFO Airport, which is in San Mateo County; and (c)
           one ride that was requested in San Francisco County near the border of San Mateo County for which the
           rider was picked up just over the border in San Mateo County.

                                                      HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                                             34
Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 39 of 63




            Appendix A: Curriculum Vitae of Marc Rysman
                         MARC RYSMAN




                           HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                35
Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 40 of 63




                                  MARC RYSMAN

                                      June, 2020


     Department of Economics                                  mrysman@bu.edu
     Boston University                                   sites.bu.edu/mrysman/
     270 Bay State Road                                   (617) 353-3086 (office)
     Boston, MA 02215


     Citizenship: United States


     EDUCATION


     University of Wisconsin-Madison, PhD, Economics, 1999.

     Columbia University, BA, Economics, 1992.


     PRIMARY ACADEMIC APPOINTMENTS


     Professor, Boston University, 2011 to present.

     Associate Professor, Boston University, 2006 to 2011.

     Assistant Professor, Boston University, 1999 to 2006.


     VISITING POSITIONS


     Visiting Scholar, Center for Consumer Payments Research, Federal Reserve
     Bank of Boston, 2009-2019.

     Visiting Scholar in Economics, Harvard University, 2014-2015.

     Visiting Associate Professor, Economics Department, Massachusetts Insti-
     tute of Technology, 2007-2008.

     Visiting Scholar in Economics, Harvard University, 2003-2004.


                                          1
Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 41 of 63




     Visiting Fellow, Center for Studies in Industrial Organization, Northwest-
     ern University, May-June 2003.

     Visiting Scholar, Federal Reserve Bank of Minneapolis, July 2003.

     Research Assistant, Brookings Institution, 1992-1994.


     EDITORIAL POSITIONS


     Editor, RAND Journal of Economics, July 2014 to present.

     Editor, Review of Network Economics, 2010-2015.

     Associate Editor, Journal of Industrial Economics, 2010-2014.

     Associate Editor, The RAND Journal of Economics, 2007-2014.

     Associate Editor, International Journal of Industrial Organization, 2005 to
     2014.

     Co-editor, Journal of Economics and Management Strategy, 2007-2010.


     OTHER PROFESSIONAL SERVICE


     Academic Panel Member, Competition and Markets Authority, United King-
     dom, 2016 to present.

     Secretary, Industrial Organization Society, 2018 to present.

     President, Industrial Organization Society, 2016 to 2017.

     Vice-President, President-Elect of Industrial Organization Society, 2014-
     2015.

     Organizing Committee, International Industrial Organization Conference
     2008-2014.




                                          2
Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 42 of 63




     Organizer, Standards, Innovation and Patents Conference in Tucson. Spon-
     sored by the NBER and USPTO. February 2012. Editor for special issue in
     IJIO.

     Organizing Committee, European Association for Research in Industrial
     Economics (EARIE) conference, Stockholm, 2011.

     Local Organizer, Summer Meetings of the North American Econometric So-
     ciety, Boston University, 2009.


     INVITED LECTURES (SELECTED)


     Panel on “The Current Economic Understanding of Multi-Sided Platforms,”
     Competition and Consumer Protection Hearings, organized by the Federal
     Trade Commission at George Mason Law School, October, 2018.

     “Antitrust in Digital Industries,” Public Lecture organized by the Japanese
     Federal Trade Commission, Tokyo, March, 2014.

     “Estimating Price-Cost Margins in a Dynamic Environment,” Invited Lec-
     ture, European Association for Research in Industrial Economics (EARIE),
     Munich, September 2015.

     “Payment Networks,” Academic Consultants Conference for the members
     of the Board of Governors, Federal Reserve Bank, October 2011.

     “Estimating Network Effects in a Dynamic Environment,” Invited Lecture,
     European Association for Research in Industrial Economics (EARIE), Stock-
     holm, September 2011.

     “Adoption and Use of Payment Instruments by US Consumers,” Keynote
     speech at conference entitled Payments Markets: Theory, Evidence and Pol-
     icy, Granada, Spain. June, 2010.

     “Platform Pricing at Sportscard Conventions,” Plenary speech at conference
     entitled Platform Markets: Regulation and Competition Policy. Mannheim,
     Germany, May, 2010.




                                         3
Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 43 of 63




     “Empirical Analysis of Payment Card Usage,” Plenary session at Confer-
     ence on Two-Sided Markets, Institut D’Economie Industrielle, Toulouse,
     January 2004.


     INVITED SHORT COURSES


     “Two-Sided Markets: From Theory to Empirics and Applications,” Shang-
     hai University of Finance and Economics, June 2017.

     “Static and Dynamic Demand Estimation,” for joint PhD program among
     Berlin universities, August 2014.

     “Network Effects, Two-Sided Markets and Standard Setting,” Fordham Com-
     petition Law Institute Training for Agency Economists. (I taught one sec-
     tion of a week-long training for competition authority economists from many
     countries.) June, 2007-June, 2013.

     “Structural Econometrics in Industrial Organization,” Hitotsubashi Uni-
     versity, February 2009.


     PUBLICATIONS



     Chiou, L., Kafali, E. N., and Rysman, M. (In Press). Internet use, compe-
      tition, and geographical rescoping in Yellow Pages advertising. Informa-
      tion Economics and Policy.

     Rysman, M., Simcoe, T., and Wang, Y. (In Press). Differentiation in adop-
       tion of environmental standards: LEED from 2000-2010. Management
       Science.

     Chu, C. S. and Rysman, M. (2019). Competition and strategic incentives
      in the market for credit ratings: Empirics of the financial crisis of 2007.
      American Economic Review, 109:3514–3555.

     Rysman, M. (2019). The reflection problem in network effect estimation.
       Journal of Economics and Management Strategy, 28:153–158.




                                          4
Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 44 of 63




     Greene, C., Rysman, M., Schuh, S., and Shy, O. (2018). Costs and bene-
       fits of building faster payment systems: The U.K. experience. Journal of
       Financial Transformation, 47:51–66.

     Rysman, M. and Schuh, S. (2017). New innovations in payments. In Green-
       stein, S., Lerner, J., and Stern, S., editors, Innovation Policy and the Econ-
       omy, volume 17, pages 27–48. University of Chicago Press.

     Falls, C., Friedman, P., and Rysman, M. (2016). The impact of the internet
       on distribution. In Banks, T., Langenfeld, J., and Wittrock, Q., editors,
       Antitrust Law and Economics of Product Distribution, chapter 10, pages
       475–495. American Bar Association, second edition.

     Rysman, M. (2016). Empirics of business data services. Appendix B of
       Business Data Services Federal Notice of Proposed Rulemaking, FCC 16-
       54.

     Koulayev, S., Rysman, M., Schuh, S., and Stavins, J. (2016). Explaining
      adoption and use of payment instruments by US consumers. RAND Jour-
      nal of Economics, 47:293–325.

     Jin, G. and Rysman, M. (2015). Platform pricing at sports cards conven-
       tions. Journal of Industrial Economics, 63:704–735.

     Rysman, M. and Wright, J. (2014). The economics of payment cards. Review
       of Network Economics, 13:303–353.

     Rysman, M. (2013). Exclusionary practices in two-sided markets. In Hawk,
       B. E., editor, Proceedings of the 39th Fordham Competition Law Institute
       International Conference on Antitrust Law and Policy, pages pp. 537–564,
       New York. Juris.

     Gowrisankaran, G. and Rysman, M. (2012). Dynamics of consumer demand
      for new durable goods. Journal of Political Economy, 120:1173–1219.

     Rysman, M. and Simcoe, T. (2011). A NAASTY alternative to RAND pricing
       commitments. Telecommunications Policy, 35:1010–1017.

     Crowe, M., Rysman, M., and Stavins, J. (2010). Mobile payments at the
       retail point of sale in the United States: Prospects for adoption. Review
       of Network Economics, 9.

     Mehta, A., Rysman, M., and Simcoe, T. (2010). Identifying the age profile of
      patent citations. Journal of Applied Econometrics, 25:1179–1204.


                                            5
Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 45 of 63




     De Stefano, M. and Rysman, M. (2010). Competition policy as strategic
      trade with differentiated products. Review of International Economics,
      18:758–771.

     Rysman, M. (2010). Consumer payment choice: Measurement topics. In The
       Changing Retail Payments Landscape: What Role for Central Banks? An
       International Payment Policy Conference, pages 61–81. Federal Reserve
       Bank of Kansas City.

     Rysman, M. (2009). The economics of two-sided markets. Journal of Eco-
       nomic Perspectives, 23:125–144.

     Rysman, M. and Simcoe, T. (2008). Patents and the performance of volun-
       tary standard setting organizations. Management Science, 54:1920–1934.

     Rysman, M. (2007a). Empirical analysis of payment card usage. Journal of
       Industrial Economics, 60:1–36.

     Rysman, M. (2007b). Empirics of antitrust in two-sided markets. Competi-
       tion Policy International, 3:197–209.

     Greenstein, S. and Rysman, M. (2007). Coordination costs and standard
       setting: Lessons from 56k modems. In Greenstrein, S. and Stango, V.,
       editors, Standards and Public Policy, pages 123–159. Cambridge Univer-
       sity Press.

     Rysman, M. and Simcoe, T. (2007). The performance of standard setting
       organizations: Using patent data for evaluation. Journal of IT Standards
       and Standardization Research, 5:25–40.

     Augereau, A., Greenstein, S., and Rysman, M. (2006). Coordination vs. dif-
      ferentiation in a standards war: 56k modems. RAND Journal of Eco-
      nomics, 37:887–909.

     Rysman, M. and Simcoe, Timothy, . G. (2006). Measuring the performance
       of standard setting organizations. In International Standardization as
       a Strategic Tool: Commended Papers from the IEC Centenary Challenge
       2006,. IEC Press, Geneva.

     Ackerberg, D. A. and Rysman, M. (2005). Unobservable product differenti-
       ation in discrete choice models: Estimating price elasticities and welfare
       effects. RAND Journal of Economics, 36:771–788.



                                          6
Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 46 of 63




     Busse, M. and Rysman, M. (2005). Competition and price discrimination in
      Yellow Pages advertising. RAND Journal of Economics, 36:378–390.

     Rysman, M. and Greenstein, S. (2005). Testing for agglomeration and dis-
       persion. Economics Letters, 86:405–411.

     Rysman, M. and Simcoe, T. (2005). Evaluating the performance of stan-
       dard setting organizations with patent data. In Egyedi, T. and Sherif, M.,
       editors, Proceedings of the 4th International Conference on Standardiza-
       tion and Innovation in Information Technology, pages 195–206, Geneva.
       IEEE.

     Rysman, M. (2004). Competition between networks: A study of the market
       for Yellow Pages. Review of Economic Studies, 71:483–512.

     Rysman, M. (2002). Review of the book: The economics of network indus-
       tries, by Oz Shy. Journal of Economic Literature, 40:556–557.

     Rysman, M. (2001). How many franchises in a market? International Jour-
       nal of Industrial Organization, 19:519–542.


     WORKING PROJECTS


     Kaido, H., Li, J., and Rysman, M. (2018). Moment inequalities in the con-
      text of simulated and predicted variables. Unpublished manuscript, Boston
      University.

     McCalman, P. and Rysman, M. (2019). Airline services agreements: A struc-
      tural model of network formation. Unpublished Manucript, Boston Uni-
      versity.

     Cohen, M., Rysman, M., and Wozniak, K. (2017). Payment choice with con-
       sumer panel data. Unpublished Manuscript.

     Gowrisankaran, G., Park, M., and Rysman, M. (2014). Measuring network
      effects in a dynamic environment. Unpublished Manuscript, Boston Uni-
      versity.

     Gowrisankaran, G., Rysman, M., and Yu, W. (2013). Computing price-
      cost margins in a durable goods environment. Unpublished Manuscript,
      Boston University.


                                          7
Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 47 of 63




     Rysman, M. (2003). Adoption delay in a standards war.        Unpublished
       manuscript, Boston University.

     Rysman, M. (2000). Competition policy as strategic trade. Industry Studies
       Project Working Paper, #100, Boston University.


     GRANT ACTIVITY


     Estimation and Computation of Dynamic Oligopoly and Network Effects
     Models, with Gautam Gowrisankaran. National Science Foundation, SES-
     0922629, 2009-2013.

     Dynamic Demand for New Durable Goods: An Empirical Model and Ap-
     plications to Pricing and Welfare, with Gautam Gowrisankaran. National
     Science Foundation, SES-0551348, 2006-2009.

     Discrete adjustment costs, investment dynamics, and productivity growth:
     Evidence from Chilean manufacturing plants, with Simon Gilchrist. Na-
     tional Science Foundation, SES-0351454, 2004-2006.

     Empirical Studies of Network Effects, National Science Foundation, SES-
     0112527, 2001-2002.


     COURSES TAUGHT


     EC333 Market Organization and Public Policy (Antitrust and Regulation):
     Fall 1999, Fall 2000, Spring 2002-2003, Spring 2005-2011, Fall 2008-2011,
     Spring 2016.

     EC732 Topics In Industrial Organization (Graduate Empirical IO): Spring
     2000-2001, Fall 2001, Spring 2003, Fall 2004, Spring 2005-2013, Spring
     2016-2019.

     EC711 Topics in Econometrics: Spring 2010-2011.

     EC709 Advanced Econometrics II: Fall 2006, Fall 2015, Fall 2017-2018.

     EC201/303 Intermediate Microeconomics: Fall 2001, Fall 2002, Fall 2005.

     EC903 Graduate Student Seminar: Fall 1999, Fall 2000.




                                         8
Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 48 of 63




     AWARDS


     Neu Family Award for Teaching Excellence in Economics, 2006, 2012.

     Networks, Electronic Commerce and Telecommunications (NET) Institute
     Grant, 2009.

     Professor of the Year, 2006-2007, awarded by Boston University Fraterni-
     ties and Sororities

     Networks, Electronic Commerce and Telecommunications (NET) Institute
     Grant, 2005.

     Networks, Electronic Commerce and Telecommunications (NET) Institute
     Grant, 2003.

     Gerald M. Gitner Award for Excellence in Undergraduate Teaching, 2000.

     Christensen Award in Empirical Economics, 1997 (with Phil Haile).


     GRADUATE STUDENTS FOR WHICH I SERVED AS PRIMARY AD-
     VISOR (AND FIRST PLACEMENT)


     Martino De Stefano (Charles River Associates)
     Minsoo Park (KISDE - Korean research institute)
     Firat Inceoglu (Sabanci University)
     Justin Lenzo (Kellogg School of Management)
     Gustavo Vincentini (Analysis Group)
     Pasquale Schiraldi (London School of Economics)
     Hernando Roman (University de los Andes)
     Chun-Yu Ho (Georgia Tech)
     Haizhen Lin (Kelly School of Management)
     David Rapson (UC Davis)
     Calixte Ahokpossi (IMF)
     Ben Tomlin (Bank of Canada)
     Ana Mier Y Teran (Bank of Mexico)
     Jessica Calfee Stahl (Board of Governors, FRB)
     Yun Mi Nam (KISDE)
     Naoaki Minimahashi (Bank of Canada)
     Caixia Shen (Shanghai University of Finance and Economics)
     Chien-Yuan Sher (National Sun Yat-sen University, Taiwan)
     Nilay Yilmaz (Cambridge Health Alliance, Harvard Medical School)
     Hyo-Youn Cho (Kyunghee University)
     Myongjin Kim (University of Oklahoma)
     Yanfei Wang (Capital University of Economics and Business, Beijing)


                                        9
Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 49 of 63




     Yang Li (Bank of Santander)
     Grace Wei Yu (Charles River Associates)
     Yanghsin Park (Korea Institute for Industrial Economics & Trade KIET)
     Jiaxuan Li (Amazon.com)
     Talal Ur Rahim (Digonex, Inc.)
     Haoyu Zhou (East China Normal University)
     Christoph Walsh (Tilburg University)
     So Hyun An (Korea Institute for Industrial Economics & Trade - KIET)
     Youming Liu (Post-doc at Cornell University)


     UNIVERSITY SERVICE


     Associate Chair of the Department of Economics, 2017-present.

     Department Liaison to the Scientific Computing and Visualization Center,
     2012- 2016

     Merit and Equity Advisory Committee, 2001, 2002, 2009, 2014, 2016, 2019.

     Advisor to Second-year Graduate Students, 2013-2014, 2008-2009.

     Director, Junior Recruiting Committee, 2006-2007, 2009-2010, 2013-2014.

     Department newsletter. 2013.

     Chair, Academic Promotion and Tenure, College of Arts and Sciences, 2012-
     2013.

     Academic Promotion and Tenure, College of Arts and Sciences, 2011-2012.

     Discussion Facilitator in the Program in Responsible Conduct of Research
     for Graduate Students and Postdoctoral Researchers on March 31, 2011

     College Teaching Prize Committee, Spring, 2011

     Committee on Conflicts of Interest, 2008-2011

     Co-director, Junior Recruiting Committee 2000-2001.

     Social Science Curriculum Committee, 2005-2007.

     Representative to CAS Reg-Prep (Registration Preparation)

     Acting Director, Industry Studies Program, 2001-2002, 2009-2010

     Summer Orientation Academic Advising, 2001, 2002, 2004, 2005

     Junior Recruiting Committee 1999-2005.


                                        10
Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 50 of 63




     Undergraduate Studies Committee 1999-2005.




                                     11
  Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 51 of 63




                   Appendix B: Prior Testimony Past Four Years
1. Twentieth Century Fox Film v. Wark Entertainment, JAMS Ref. No. 1220052735. Deposition
   June 2018; Trial Testimony August 2018.
2. Determination of Rates and Terms for Making and Distributing Phonorecords (Phonorecords
   III): Docket No. 16-CRB-0003 (PR 2018-2022) before the Copyright Royalty Board, Library of
   Congress, Washington, D.C. Written Direct Testimony filed October 2016; Written Rebuttal
   Testimony filed February 2017; Deposition March 2017; Live Testimony March/April 2017.




                                      HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                            47
     Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 52 of 63




                              Appendix C: Documents Relied Upon

Legal Documents and Statutes
Complaint for Injunctive Relief for Violations of the Americans With Disabilities Act, 42 U.S.C.
§§ 12181, et seq., March 20, 2019
Order re Motion for Class Certification, March 6, 2020

Defendant Lyft, Inc.’s Response to Plaintiffs’ Second Set of Interrogatories, July 29, 2020
Documents Provided by the Parties
LYFT00002024_HIGHLY CONFIDENTIAL ATTORNEYS EYES ONLY.xlsx

LYFT00032129 Native Excel version.xlsx

LYFT00032385 - Historical WAV Expenses.xlsx

ilrc-demand-2020-07-06.csv

ilrc-supply_agg-2020-07-07_2.csv

U.S. Census Bureau, “American Community Survey,” 2018.

San Francisco Municipal Transportation Agency, “TNCs and Disabled Access,” April 26, 2019.
Lyft, “Lyft Business Model 101,” (no date), p. 11.
Lyft, sfo_map.json (geojson file)

U.S. Census Bureau, “Quick Facts: Contra Costa, Alameda County, San Francisco County, California,”
accessed June 11, 2020.

Lyft, “Lyft Wheelchair Accessible Vehicles Overview,” May 28, 2020, LYFT00032148-LYFT00032160

Depositions
Deposition of Isabella Gerundio, June 26, 2020

Deposition of Andres Munoz, October 31, 2019

Deposition of Andres Munoz, June 11, 2020

Deposition of Edward Niedermeyer, June 16, 2020

Deposition of Audrey Ren, June 24, 2020.

Deposition of Christopher Wu, July 17, 2020

Data
U.S. Department of Transportation, “National Household Travel Survey,” 2017.




                                             HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                                   48
     Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 53 of 63



“Zip Code Tabulation Areas (ZCTAs™),” U.S. Census Bureau, United States Department of Commerce,
available at https://www2.census.gov/geo/pdfs/education/brochures/ZCTAs.pdf, accessed July 31, 2020.


“Bay Area ZIP Code Areas,” DataSF.org via SF.gov, available at https://data.sfgov.org/Geographic-
Locations-and-Boundaries/Bay-Area-ZIP-Codes/u5j3-svi6, accessed July 31, 2020.


https://www2.census.gov/geo/docs/maps-data/data/gazetteer/counties_list_06.txt (visited July 28, 2020).


California DMV Forecasting Unit, “Estimated Vehicles Registered by County for the Period of January 1
through December 31. 2019” available at https://www.dmv.ca.gov/portal/file/estimated-fee-paid-vehicle-
registration-by-county-report-pdf/ (accessed July 31, 2020)).
Publicly Available Sources
Baumbaugh, Stephen, “Issue Brief: Travel Patterns of American Adults with Disabilities,” U.S.
department of Transportation, September 2018.

(Carlton, Dennis W. and Jeffrey M. Perloff, Modern Industrial Organization 3d Ed. (Boston: Addison
Wesley) 1999, p. 396.)

“Lyft’s latest on COVID-19,” Lyft Inc., available at https://www.lyft.com/safety/coronavirus, accessed July
    31, 2020.


Retirement Living, “Best Wheelchair Vans of 2020,” May 4,                           2020,    available    at
    https://www.retirementliving.com/wheelchair-vans, accessed July 31, 2020.


Wooldridge, Jeffrey M., Introductory Econometrics: A Modern Approach 4th Ed. (Mason, OH), 2009.

Miscellaneous
Discussion with Abbas Bozorgirad, Data Scientist, Lyft, July 29, 2020

Discussion with Izzy Gerundio, Program Lead, Lyft, June 22, 2020, July 29, 2020

Discussion with Eddie Niedermeyer, Analytics Manager, Lyft, June 28, 2020, July 2020




                                             HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                                    49
Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 54 of 63




        Appendix D: Reproduction of Primary Figures Using Data
                   from August and September 2019




                             HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                  50
  Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 55 of 63




Figure D-11: Number of Rides Requested and Average Waiting Times, by ZIP Code




                                HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                     51
Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 56 of 63




       Figure D-2: Average Waiting Time v. Number of Rides Requested




 Source: “LYFT00002024_HIGHLY CONFIDENTIAL ATTORNEYS EYES ONLY.xlsx”.
 Notes: Each dot represents a ZIP Code. Average Waiting Time is reported as the overall average
 waiting time for a Standard mode ride within a ZIP Code. Number of rides requested is reported
 as the total number of Standard mode rides requested by riders located in that ZIP Code that were
 associated with a waiting time from August 1, 2019 through September 30, 2019. This chart
 includes 107 ZIP Codes to maintain consistency with charts excluding ZIP Codes for lack of
 population density figures.




                                         HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                                52
Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 57 of 63




Figure D-3: Number of Rides Requested and Population Density, by ZIP Code




                              HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                   53
Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 58 of 63




                                                            Figure D-4: Requested Rides v. Population Density
                                              400,000




                                              300,000
Sum of Requested Standard Rides in Zip Code




                                              200,000




                                              100,000




                                                   -
                                                        -         10,000       20,000            30,000   40,000   50,000
                                                                                  Population Density

                   Sources: Number of rides in ZIP Code come from “LYFT00002024_HIGHLY CONFIDENTIAL
                   ATTORNEYS EYES ONLY.xlsx”; Figures for population density come from the 2018 American
                   Community Survey (population) and DataSF.org (land-area).
                   Notes: Each dot represents a ZIP Code. The number of rides requested is reported as the total
                   number of Standard mode rides requested by riders located in that ZIP Code that were associated
                   with a waiting time from August 1, 2019 through September 30, 2019. Population density is
                   reported as the ZIP Code’s population per square mile. This chart includes 107 ZIP Codes; it
                   excludes 9 ZIP Codes for which population density data are missing.




                                                                              HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                                                                        54
Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 59 of 63




                                                                            Figure D-5: Rides Requested v. Population Density
                                                            1,000,000
Number of Rides Requested in ZIP Code (log base 10 scale)


                                                             100,000




                                                              10,000




                                                               1,000




                                                                 100




                                                                  10




                                                                   1
                                                                        1          10            100                1,000          10,000   100,000
                                                                                          Population Density (log base 10 scale)

                           Sources: Number of rides in ZIP Code come from “LYFT00002024_HIGHLY CONFIDENTIAL
                           ATTORNEYS EYES ONLY.xlsx”; Figures for population density come from the 2018 American
                           Community Survey (population) and DataSF.org (land-area).
                           Notes: Each dot represents a ZIP Code. The number of rides requested is reported as the total
                           number of Standard mode rides requested by riders located in that ZIP Code that were associated
                           with a waiting time from August 1, 2019 through September 30, 2019. Population density is
                           reported as the ZIP Code’s population per square mile. The number of rides and population
                           density are shown on a logarithmic (base 10) scale. This chart includes 107 ZIP Codes; it
                           excludes 9 ZIP Codes for which population density data are missing.




                                                                                               HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                                                                                       55
Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 60 of 63




             Figure D-6: Average Waiting Time v. Population Density




 Sources: ETA Data comes from “LYFT00002024_HIGHLY CONFIDENTIAL ATTORNEYS
 EYES ONLY.xlsx”; Figures for population density come from the 2018 American Community
 Survey (population) and DataSF.org (land-area).
 Notes: Each dot represents a ZIP Code. The average waiting time is reported in minutes and
 includes Standard mode ride requests that had an associated waiting time from August 1, 2019
 through September 30, 2019. Population density is reported as the ZIP Code’s population per
 square mile in ZIP Codes that had data on population and land-area. This chart includes 107 ZIP
 Codes; it excludes 9 ZIP Codes for which population density data are missing.




                                         HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                                56
Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 61 of 63




                  Figure D-7: Waiting Time v. Population Density




 Sources: ETA Data comes from “LYFT00002024_HIGHLY CONFIDENTIAL ATTORNEYS
 EYES ONLY.xlsx”; Figures for population density come from the 2018 American Community
 Survey (population) and DataSF.org (land-area).
 Notes: Each dot represents a ZIP Code. The average waiting time is reported in minutes and
 includes Standard mode ride requests that had an associated waiting time from August 1, 2019
 through September 30, 2019. Population density is reported as the ZIP Code’s population per
 square mile in ZIP Codes that had data on population and land-area. This chart includes 107 ZIP
 Codes; it excludes 9 ZIP Codes for which population density data are missing.




                                         HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                                57
      Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 62 of 63




                  Figure D-8: System Cancels per 10,000 Rides Requested
Note: Data not available.

                   Figure D-9: Driver Lapses per 10,000 Rides Requested
Note: Data not available.




                                      HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                            58
Case 3:19-cv-01438-WHA Document 108-4 Filed 12/01/20 Page 63 of 63




                        Figure D-10: Number of Rides Requested by Hour of Day, Weekdays Only
                             250,000




                             200,000
Rides Requested (with ETA)




                             150,000




                             100,000




                              50,000




                                  -
                                       0   1   2   3   4   5   6   7   8     9   10   11   12   13   14   15   16   17   18   19   20   21   22   23
                                                                                  Hour of Day

            Source: File: “LYFT00002024_HIGHLY CONFIDENTIAL ATTORNEYS EYES ONLY.xlsx”.
            Note: This graph shows the total number of Standard mode rides requested in the three-county
            region from August 1, 2019 through September 30, 2019. It includes only weekdays (Monday
            through Friday). Hour 0 is the midnight hour and hour 23 is the 11:00 p.m. hour. To calculate an
            average daily number of rides in a given hour, these figures should be divided by 43 weekdays
            over the period




                                                                           HIGHLY CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY
                                                                                 59
